EXHIBIT 10.8

 

Execution Version

 

SUBORDINATED PLEDGE AGREEMENT

 

THIS SUBORDINATED PLEDGE AGREEMENT dated as of March 17, 2008 (this “Pledge
Agreement”) is by and among CANO PETROLEUM, INC., a Delaware corporation
(“Borrower”), each subsidiary of the Borrower signatory hereto (together with
the Borrower, the “Pledgors” and individually, each a “Pledgor”) and UnionBanCal
Equities, Inc. as Administrative Agent (in such capacity the “Administrative
Agent”) under the Credit Agreement (as hereinafter defined), for its benefit and
the benefit of the Lenders (as hereinafter defined).

 

RECITALS

 

A.                                   The Borrower, the lenders party thereto
from time to time (the “Lenders”; together with the Administrative Agent, the
“‘Secured Parties”), and the Administrative Agent have entered into that certain
Subordinated Credit Agreement dated of even date herewith (as it may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).

 

B.                                     It is a condition precedent to the
extension of credit to the Borrower under the Credit Agreement that the Pledgors
and the Administrative Agent, on behalf of the Lenders, execute and deliver this
Pledge Agreement.

 

C.                                     Each Pledgor (other than the Borrower) is
a subsidiary of the Borrower, and therefore shall derive direct and indirect
benefits from the transactions contemplated by the Credit Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
confessed, each Pledgor hereby agrees with the Administrative Agent for the
benefit of the Secured Parties as follows:

 

Section 1.  Definitions.  All capitalized terms not otherwise defined in this
Pledge Agreement that are defined in the Credit Agreement shall have the
meanings assigned to such terms by the Credit Agreement.  Any terms used in this
Pledge Agreement that are defined in the Uniform Commercial Code in effect in
the State of Texas from time to time (the “UCC”) and not otherwise defined
herein or in the Credit Agreement, shall have the meanings assigned to those
terms by the UCC.  All meanings to defined terms, unless otherwise indicated,
are to be equally applicable to both the singular and plural forms of the terms
defined.  Article, Section, Schedule, and Exhibit references are to Articles and
Sections of and Schedules and Exhibits to this Pledge Agreement, unless
otherwise specified.  All references to instruments, documents, contracts, and
agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, and otherwise modified from
time to time, unless otherwise specified.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Pledge Agreement shall
refer to this Pledge Agreement as a whole and not to any particular provision of
this Pledge Agreement.  As used herein, the term “including” means “including,
without limitation,”. Paragraph headings have been inserted in this Pledge
Agreement

 

1

--------------------------------------------------------------------------------


 

as a matter of convenience for reference only and it is agreed that such
paragraph headings are not a part of this Pledge Agreement and shall not be used
in the interpretation of any provision of this Pledge Agreement.

 

Section 2.  Pledge.

 

2.01.                        Grant of Pledge.

 

(a)                                  Each Pledgor hereby pledges to the
Administrative Agent, and grants to the Administrative Agent, for the benefit of
the Secured Parties, a continuing security interest in, the Pledged Collateral,
as defined in Section 2.02 below.  This Pledge Agreement shall secure (i) all
Obligations (as defined in the Credit Agreement) now or hereafter existing
(ii) all other amounts now or hereafter owed by the Borrower, any Pledgor, or
any of their respective Subsidiaries under this Pledge Agreement or the other
Loan Documents to the Administrative Agent or any other Lender, and (iii) any
increases, extensions, modifications, substitutions, amendments, restatements
and renewals of any of the foregoing obligations, whether for principal,
interest, fees, expenses, indemnification or otherwise.  All such obligations
shall be referred to in this Pledge Agreement as the “Secured Obligations”.

 

(b)                                 Notwithstanding anything contained herein to
the contrary, it is the intention of each Pledgor, the Administrative Agent and
the Lenders that the amount of the Secured Obligation secured by each Pledgor’s
interests in any of its property or assets (whether real or personal, or mixed,
tangible or intangible) (“Property”) shall be in, but not in excess of, the
maximum amount permitted by fraudulent conveyance, fraudulent transfer and other
similar law, rule or regulation of any Governmental Authority applicable to such
Pledgor.  Accordingly, notwithstanding anything to the contrary contained in
this Pledge Agreement or in any other agreement or instrument executed in
connection with the payment of any of the Secured Obligations, the amount of the
Secured Obligations secured by each Pledgor’s interests in any of its Property
pursuant to this Pledge Agreement shall be limited to an aggregate amount equal
to the largest amount that would not render such Pledgor’s obligations hereunder
or the liens and security interest granted to the Administrative Agent hereunder
subject to avoidance under Section 548 of the United States Bankruptcy Code or
any comparable provision of any other applicable law.

 

2.02.                        Pledged Collateral.  “Pledged Collateral” shall
mean all of each Pledgor’s right, title, and interest in the following, whether
now owned or hereafter acquired:

 

(a)                                  (i) all of the membership interests listed
in the attached Schedule 2.02(a) issued to such Pledgor and all such additional
membership interests of any issuer of such interests hereafter acquired by such
Pledgor (the “Membership Interests”), (ii) the certificates representing the
Membership Interests, if any, and (iii) all rights to money or Property which
such Pledgor now has or hereafter acquires in respect of the Membership
Interests, including, without limitation, (A) any proceeds from a sale by or on
behalf of such Pledgor of any of the Membership Interests, and (B) any
distributions, dividends, cash, instruments and other property from time-to-time
received or otherwise distributed

 

2

--------------------------------------------------------------------------------


 

in respect of the Membership Interests, whether regular, special or made in
connection with the partial or total liquidation of the issuer and whether
attributable to profits, the return of any contribution or investment or
otherwise attributable to the Membership Interests or the ownership thereof
(collectively, the “Membership Interests Distributions”);

 

(b)                                 (i) all of the general and limited
partnership interests listed in the attached Schedule 2.02(b) issued to such
Pledgor and all such additional limited or general partnership interests of any
issuer of such interests hereafter acquired by such Pledgor (the “Partnership
Interests”), and (ii) all rights to money or Property which such Pledgor now has
or hereafter acquires in respect of the Partnership Interests,  including,
without limitation, (A) any proceeds from a sale by or on behalf of such Pledgor
of any of the Partnership Interests, and (B) any distributions, dividends, cash,
instruments and other property from time-to-time received or otherwise
distributed in respect of the Partnership Interests, whether regular, special or
made in connection with the partial or total liquidation of the issuer and
whether attributable to profits, the return of any contribution or investment or
otherwise attributable to the Partnership Interests or the ownership thereof
(collectively, the “Partnership Interests Distributions”);

 

(c)                                  (i) all of the shares of stock listed in
the attached Schedule 2.02(c) issued to such Pledgor and all such additional
shares of stock of any issuer of such shares of stock hereafter issued to such
Pledgor (the “Pledged Shares”), (ii) the certificates representing the Pledged
Shares, and (iii) all rights to money or Property which such Pledgor now has or
hereafter acquires in respect of the Pledged Shares, including, without
limitation, (A) any proceeds from a sale by or on behalf of such Pledgor of any
of the Pledged Shares, and (B) any distributions, dividends, cash, instruments
and other property from time-to-time received or otherwise distributed in
respect of the Pledged Shares, whether regular, special or made in connection
with the partial or total liquidation of the issuer and whether attributable to
profits, the return of any contribution or investment or otherwise attributable
to the Pledged Shares or the ownership thereof (collectively, the “Pledged
Shares Distributions”; together with the Membership Interests Distributions and
the Partnership Interest Distributions, the “Distributions”); and

 

(d)                                 all proceeds from the Pledged Collateral
described in paragraphs (a), (b) and (c) of this Section 2.02.

 

2.03.                        Delivery of Pledged Collateral.  All certificates
or instruments, if any, representing the Pledged Collateral shall be delivered
to the Administrative Agent and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Administrative Agent.  After the occurrence and during the continuance of an
Event of Default, the Administrative Agent shall have the right, upon prior
written notice to the applicable Pledgor, to transfer to or to register in the
name of the Administrative Agent or any of its nominees any of the Pledged
Collateral, subject to the rights specified in Section 2.04.  In addition, after
the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall have the right at any time to exchange the
certificates or instruments representing the Pledged Collateral for certificates
or instruments of smaller or larger denominations.

 

3

--------------------------------------------------------------------------------


 

2.04.                        Rights Retained by Pledgor.  Notwithstanding the
pledge in Section 2.01,

 

(a)                                  so long as no Event of Default shall have
occurred and remain uncured or unwaived and except as otherwise provided in the
Credit Agreement, (i) each Pledgor shall be entitled to receive and retain any
dividends and other Distributions paid on or in respect of the Pledged
Collateral and the proceeds of any sale of the Pledged Collateral; and (ii) each
Pledgor shall be entitled to exercise any voting and other consensual rights
pertaining to its Pledged Collateral for any purpose not inconsistent with the
terms of this Pledge Agreement or the Credit Agreement; provided, however, that
no Pledgor shall exercise nor shall it refrain from exercising any such right if
such action or inaction, as applicable, would have a materially adverse effect
on the value of the Pledged Collateral; and

 

(b)                                 if an Event of Default shall have occurred
and remain uncured or unwaived,

 

(i)                                     until such time thereafter as the
Administrative Agent gives written notice of its election to exercise such
voting and other consensual rights pursuant to Section 5.02 hereof, each Pledgor
shall be entitled to exercise any voting and other consensual rights pertaining
to its Pledged Collateral for any purpose not inconsistent with the terms of
this Pledge Agreement or the Credit Agreement; provided, however, that no
Pledgor shall exercise nor shall it refrain from exercising any such right if
such action or inaction, as applicable, would have a materially adverse effect
on the value of the Pledged Collateral; and

 

(ii)                                  at and after such time as the
Administrative Agent gives written notice of its election to exercise such
voting and other consensual rights pursuant to Section 5.02 hereof, each Pledgor
shall execute and deliver (or cause to be executed and delivered) to the
Administrative Agent all proxies and other instruments as the Administrative
Agent may reasonably request to enable the Administrative Agent to (A) exercise
the voting and other rights which such Pledgor is entitled to exercise pursuant
to paragraph (a) or paragraph (b)(i) of this Section 2.04, and (B) receive any
Distributions and proceeds of sale of the Pledged Collateral which such Pledgor
is authorized to receive and retain pursuant to paragraph (a)(i) of this
Section 2.04.

 

Section 3.  Pledgor’s Representations and Warranties.  Each Pledgor represents
and warrants to the Administrative Agent and the Lenders as follows:

 

(a)                                  The Pledged Collateral applicable to such
Pledgor listed on the attached Schedules 2.02(a), 2.02(b) and 2.02(c) have been
duly authorized and validly issued to such Pledgor and are fully paid and
nonassessable.

 

(b)                                 Such Pledgor is the legal and beneficial
owner of the Pledged Collateral free and clear of any Lien or option, except for
(i) the security interest created by this Pledge Agreement and (ii) other Liens
permitted under the Credit Agreement ( the “Permitted Liens”).

 

4

--------------------------------------------------------------------------------


 

(c)                                  No authorization, authentication, approval,
or other action by, and no notice to or filing with, any Governmental Authority
or regulatory body is required either (a) for the pledge by such Pledgor of the
Pledged Collateral pursuant to this Pledge Agreement or for the execution,
delivery, or performance of this Pledge Agreement by such Pledgor or (b) for the
exercise by the Administrative Agent or any Secured Party of the voting or other
rights provided for in this Pledge Agreement or the remedies in respect of the
Pledged Collateral pursuant to this Pledge Agreement (except as may be required
in connection with such disposition by laws affecting the offering and sale of
securities generally).

 

(d)                                 Such Pledgor has the full right, power and
authority to deliver, pledge, assign and transfer the Pledged Collateral to the
Administrative Agent.

 

(e)                                  The Membership Interests listed on the
attached Schedule 2.02(a) constitute the percentage of the issued and
outstanding membership interests of the respective issuer thereof set forth on
Schedule 2.02(a) and all of the Equity Interest in such issuer in which the
Pledgor has any ownership interest.

 

(f)                                    The Partnership Interests listed on the
attached Schedule 2.02(b) constitute the percentage of the issued and
outstanding general and limited partnership interests of the respective issuer
thereof set forth on Schedule 2.02(b) and all of the Equity Interest in such
issuer in which the Pledgor has any ownership interest.

 

(g)                                 The Pledged Shares list on the attached
Schedule 2.02(c) constitute the percentage of the issued and outstanding shares
of capital stock of the respective issuer thereof set forth on Schedule
2.02(c) and all of the Equity Interest in such issuer in which the Pledgor has
any ownership interest.

 

(h)                                 Schedule 3 sets forth its sole jurisdiction
of formation, type of organization, federal tax identification number, the
organizational number, and all names used by it during the last five years prior
to the date of this Pledge Agreement.

 

Section 4.  Pledgor’s Covenants.  During the term of this Pledge Agreement and
until all of the Secured Obligations have been fully and finally paid and
discharged in full, the Commitments under the Credit Agreement have been
terminated or expired, and the Credit Agreement has been terminated in writing,
each Pledgor covenants and agrees with the Administrative Agent that:

 

4.01.                        Protect Collateral; Further Assurances.  Each
Pledgor will warrant and defend the rights and title herein granted unto the
Administrative Agent in and to the Pledged Collateral (and all right, title, and
interest represented by the Pledged Collateral) against the claims and demands
of all Persons whomsoever.  Each Pledgor agrees that, at the expense of such
Pledgor, such Pledgor will promptly execute and deliver all further instruments
and documents, and take all further action, that may be reasonably necessary and
that the Administrative Agent or any Secured Party may reasonably request, in
order to perfect and protect any security interest granted or purported to be
granted hereby or to enable the Administrative Agent or any Secured Party to
exercise and enforce its rights and remedies hereunder with respect to any
Pledged

 

5

--------------------------------------------------------------------------------


 

Collateral.  Each Pledgor hereby authorizes the Administrative Agent to file any
financing statements, amendments or continuations without the signature of such
Pledgor to the extent permitted by applicable law in order to perfect or
maintain the perfection of any security interest granted under this Pledge
Agreement.

 

4.02.                        Transfer, Other Liens, and Additional Shares.  Each
Pledgor agrees that it will not (a) except as otherwise permitted by the Credit
Agreement, sell or otherwise dispose of, or grant any option with respect to,
any of the Pledged Collateral or (b) create or permit to exist any Lien upon or
with respect to any of the Pledged Collateral, except for Permitted Liens.  Each
Pledgor agrees that it will (i) cause each issuer of the Pledged Collateral that
is a Subsidiary of such Pledgor not to issue any other Equity Interests in
addition to or in substitution for the Pledged Collateral issued by such issuer,
except to such Pledgor or any other Pledgor and (ii) pledge hereunder,
immediately upon its acquisition (directly or indirectly) thereof, any
additional Equity Interests of an issuer acquired by such Pledgor.  No Pledgor
shall approve any amendment or modification of any of the Pledged Collateral
without the Administrative Agent’s prior written consent.

 

4.03.                        Jurisdiction of Formation; Name Change.  Each
Pledgor shall give the Administrative Agent at least 30 days’ prior written
notice before it (i) in the case of a Pledgor that is not a “registered
organization” (as defined in Section 9-102 of the UCC) changes the location of
its principal place of business and chief executive office, or (ii) uses a trade
name other than its current name used on the date hereof.  Other than as
permitted by Section 6.11 of the respective Credit Agreement, no Pledgor shall
amend, supplement, modify or restate its articles or certificate of
incorporation, bylaws, limited liability company agreements, or other equivalent
organizational documents, nor amend its name or change its jurisdiction of
incorporation, organization or formation.

 

Section 5.  Remedies upon Default.  If any Event of Default shall have occurred
and be continuing:

 

5.01.                        UCC Remedies.  To the extent permitted by law, the
Administrative Agent may exercise in respect of the Pledged Collateral, in
addition to other rights and remedies provided for in this Pledge Agreement or
otherwise available to it, all the rights and remedies of a Administrative Agent
under the UCC (whether or not the UCC applies to the affected Pledged
Collateral).

 

5.02.                        Dividends and Other Rights.

 

(a)                                  All rights of the Pledgors to exercise the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant to Section 2.04(a) may be exercised by the Administrative
Agent if the Administrative Agent so elects and gives written notice of such
election to the affected Pledgor and all rights of the Pledgors to receive any
Distributions on or in respect of the Pledged Collateral and the proceeds of
sale of the Pledged Collateral which it would otherwise be authorized to receive
and retain pursuant to Section 2.04(b) shall cease.

 

6

--------------------------------------------------------------------------------


 

(b)                                 All Distributions on or in respect of the
Pledged Collateral and the proceeds of sale of the Pledged Collateral which are
received by any Pledgor shall be received in trust for the benefit of the
Administrative Agent, shall be segregated from other funds of such Pledgor, and
shall be promptly paid over to the Administrative Agent as Pledged Collateral in
the same form as so received (with any necessary indorsement).

 

5.03.                        Sale of Pledged Collateral. The Administrative
Agent may sell all or part of the Pledged Collateral at public or private sale,
at any of the Administrative Agent’s offices or elsewhere, for cash, on credit,
or for future delivery, and upon such other terms as the Administrative Agent
may deem commercially reasonable in accordance with applicable laws.  Each
Pledgor agrees that to the extent permitted by law such sales may be made
without notice.  If notice is required by law, each Pledgor hereby deems 10
days’ advance notice of the time and place of any public sale or the time after
which any private sale is to be made reasonable notification, recognizing that
if the Pledged Collateral threatens to decline speedily in value or is of a type
customarily sold on a recognized market shorter notice may be reasonable.  The
Administrative Agent shall not be obligated to make any sale of the Pledged
Collateral regardless of notice of sale having been given.  The Administrative
Agent may adjourn any public or private sale from time-to-time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.  Each Pledgor shall
fully cooperate with Administrative Agent in selling or realizing upon all or
any part of the Pledged Collateral.  In addition, each Pledgor shall fully
comply with the securities laws of the United States, the State of Texas, and
other states and take such actions as may be necessary to permit Administrative
Agent to sell or otherwise dispose of any securities representing the Pledged
Collateral in compliance with such laws.

 

5.04.                        Exempt Sale.  If, in the opinion of the
Administrative Agent, there is any question that a public or semipublic sale or
distribution of any Pledged Collateral will violate any state or federal
securities law, the Administrative Agent in its reasonable discretion (a) may
offer and sell securities privately to purchasers who will agree to take them
for investment purposes and not with a view to distribution and who will agree
to imposition of restrictive legends on the certificates representing the
security, or (b) may sell such securities in an intrastate offering under
Section 3(a)(11) of the Securities Act of 1933, as amended, and no sale so made
in good faith by the Administrative Agent shall be deemed to be not
“commercially reasonable” solely because so made.  Each Pledgor shall cooperate
fully with the Administrative Agent in selling or realizing upon all or any part
of the Pledged Collateral.

 

5.05.                        Application of Collateral. The proceeds of any
sale, or other realization (other than that received from a sale or other
realization permitted by the Credit Agreement) upon all or any part of the
Pledged Collateral pledged by the Pledgors shall be applied by the
Administrative Agent as set forth in Section 7.06 of the Credit Agreement.

 

5.06.                        Cumulative Remedies.  Each right, power and remedy
herein specifically granted to the Administrative Agent or otherwise available
to it shall be cumulative, and shall be in addition to every other right, power
and remedy herein specifically given or now or hereafter existing at law, in
equity, or otherwise, and each such right, power and remedy, whether
specifically granted herein or otherwise existing, may be exercised at any time
and from time-to-time as often and in such order as may be deemed expedient by
the Administrative Agent in its

 

7

--------------------------------------------------------------------------------


 

sole discretion.  No failure on the part of the Administrative Agent to
exercise, and no delay in exercising, and no course of dealing with respect to,
any such right, power or remedy, shall operate as a waiver thereof, nor shall
any single or partial exercise of any such rights, power or remedy preclude any
other or further exercise thereof or the exercise of any other right.

 

Section 6.  Administrative Agent as Attorney-in-Fact for Pledgor.

 

6.01.                        Administrative Agent Appointed Attorney-in-Fact. 
Each Pledgor hereby irrevocably appoints the Administrative Agent as such
Pledgor’s attorney-in-fact, with full authority after the occurrence and during
the continuance of an Event of Default to act for such Pledgor and in the name
of such Pledgor, and, in the Administrative Agent’s discretion, to take any
action and to execute any instrument which the Administrative Agent may deem
reasonably necessary or advisable to accomplish the purposes of this Pledge
Agreement, including, without limitation, to receive, indorse, and collect all
instruments made payable to such Pledgor representing any dividend, or the
proceeds of the sale of the Pledged Collateral, or other distribution in respect
of the Pledged Collateral and to give full discharge for the same.  Each Pledgor
hereby acknowledges, consents and agrees that the power of attorney granted
pursuant to this Section is irrevocable and coupled with an interest.

 

6.02.                        Administrative Agent May Perform. The
Administrative Agent may from time-to-time, at its option but at the Pledgors’
expense, perform any act which any Pledgor agrees hereunder to perform and which
such Pledgor shall fail to perform after being requested in writing so to
perform (it being understood that no such request need be given after the
occurrence and during the continuance of any Event of Default and after notice
thereof by the Administrative Agent to the affected Pledgor) and the
Administrative Agent may from time-to-time take any other action which the
Administrative Agent reasonably deems necessary for the maintenance,
preservation or protection of any of the Pledged Collateral or of its security
interest therein.  The Administrative Agent shall provide notice to the affected
Pledgor of any action taken hereunder; provided however, the failure to provide
such notice shall not be construed as a waiver of any rights of the
Administrative Agent provided under this Pledge Agreement or under applicable
law.

 

6.03.                        Administrative Agent Has No Duty.  The powers
conferred on the Administrative Agent hereunder are solely to protect its
interest in the Pledged Collateral and shall not impose any duty on it to
exercise any such powers.  Except for reasonable care of any Pledged Collateral
in its possession and the accounting for moneys actually received by it
hereunder, the Administrative Agent shall have no duty as to any Pledged
Collateral or responsibility for taking any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Pledged Collateral.

 

6.04.                        Reasonable Care.  The Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Pledged Collateral in its possession if the Pledged Collateral is accorded
treatment substantially equal to that which the Administrative Agent accords its
own property, it being understood that the Administrative Agent shall have no
responsibility for (a) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders, or other matters relative to any
Pledged Collateral, whether or not the

 

8

--------------------------------------------------------------------------------


 

Administrative Agent has or is deemed to have knowledge of such matters, or
(b) taking any necessary steps to preserve rights against any parties with
respect to any Pledged Collateral.

 

Section 7.  Miscellaneous.

 

7.01.                        Expenses.  The Pledgors will upon demand pay to the
Administrative Agent for its benefit and the benefit of the other Secured
Parties the amount of any reasonable out-of-pocket expenses, including the
reasonable fees and disbursements of its counsel and of any experts, which the
Administrative Agent and the other Lenders may incur in connection with (a) the
custody, preservation, use, or operation of, or the sale, collection, or other
realization of, any of the Pledged Collateral, (b) the exercise or enforcement
of any of the rights of the Administrative Agent or any Lender or any other
Lenders hereunder, and (c) the failure by any Pledgor to perform or observe any
of the provisions hereof.

 

7.02.                        Amendments, Etc.  No amendment or waiver of any
provision of this Pledge Agreement nor consent to any departure by any Pledgor
herefrom shall be effective unless made in writing and executed by the affected
Pledgor and the Administrative Agent, and such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

7.03.                        Addresses for Notices.  All notices and other
communications provided for hereunder shall be in the manner and to the
addresses set forth in the Credit Agreement.

 

7.04.                        Continuing Security Interest; Transfer of Interest.

 

(a)                                  This Pledge Agreement shall create a
continuing security interest in the Pledged Collateral and, unless expressly
released by the Administrative Agent, shall (i) remain in full force and effect
until the indefeasible payment in full in cash of, and termination of, the
Secured Obligations and the termination of the Commitments under the Credit
Agreement, (ii) be binding upon the Pledgors, the Administrative Agent, the
Lenders and their successors, and assigns, and (iii) inure, together with the
rights and remedies of the Administrative Agent hereunder, to the benefit of and
be binding upon, the Administrative Agent, and the Lenders and their respective
successors, transferees, and assigns.  Without limiting the generality of the
foregoing clause, when any Secured Party assigns or otherwise transfers any
interest held by it under either the Credit Agreement or other Loan Document to
any other Person pursuant to the terms of the Credit Agreement or such other
Loan Document, that other Person shall thereupon become vested with all the
benefits held by such Secured Party under this Pledge Agreement.

 

(b)                                 Upon the indefeasible payment in full and
termination of the Secured Obligations, the termination of all Commitments under
the Credit Agreement, and the termination of the Credit Agreement in writing,
the security interest granted hereby shall terminate and all rights to the
Pledged Collateral shall revert to the applicable Pledgor to the extent such
Pledged Collateral shall not have been sold or otherwise applied pursuant to the
terms hereof.  Upon any such termination, the Administrative Agent will, at the
Pledgors’ expense, deliver all Pledged Collateral to the applicable Pledgor,
execute and

 

9

--------------------------------------------------------------------------------


 

deliver to the applicable Pledgor such documents as such Pledgor shall
reasonably request and take any other actions reasonably requested to evidence
or effect such termination.

 

7.05.                        Waivers.  Each Pledgor hereby waives:

 

(a)                                  promptness, diligence, notice of
acceptance, and any other notice with respect to any of the Secured Obligations
and this Pledge Agreement;

 

(b)                                 any requirement that the Administrative
Agent or any Secured Party protect, secure, perfect, or insure any Lien or any
Property subject thereto or exhaust any right or take any action against any
Pledgor, any Guarantor, or any other Person or any collateral; and

 

(c)                                  any duty on the part of the Administrative
Agent to disclose to any Pledgor any matter, fact, or thing relating to the
business, operation, or condition of any Pledgor, any Guarantor, or any other
Person and their respective assets now known or hereafter known by such Person.

 

7.06.                        Severability.  Wherever possible each provision of
this Pledge Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Pledge Agreement shall
be prohibited by or invalid under such law, such provision shall be ineffective
to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Pledge
Agreement.

 

7.07.                        Choice of Law.  This Pledge Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Texas, except to the extent that the validity or perfection of the security
interests hereunder, or remedies hereunder, in respect of any particular Pledged
Collateral are governed by the laws of a jurisdiction other than the State of
Texas.

 

7.08.                        Counterparts.  The parties may execute this Pledge
Agreement in counterparts, each of which constitutes an original, and all of
which, collectively, constitute only one agreement.  Delivery of an executed
counterpart signature page by facsimile is as effective as executing and
delivering this Pledge Agreement in the presence of the other parties to this
Pledge Agreement.  In proving this Pledge Agreement, a party must produce or
account only for the executed counterpart of the party to be charged.

 

7.09.                        Headings.  Paragraph headings have been inserted in
this Pledge Agreement as a matter of convenience for reference only and it is
agreed that such paragraph headings are not a part of this Pledge Agreement and
shall not be used in the interpretation of any provision of this Pledge
Agreement.

 

7.10.                        Reinstatement.  If, at any time after payment in
full of all Secured Obligations and termination of the Administrative Agent’s
security interest, any payments on the Secured Obligations previously made must
be disgorged by any Secured Party for any reason whatsoever, including, without
limitation, the insolvency, bankruptcy or reorganization of any Pledgor or any
other Person, this Pledge Agreement and the Administrative Agent’s security
interests herein

 

10

--------------------------------------------------------------------------------


 

shall be reinstated as to all disgorged payments as though such payments had not
been made, and each Pledgor shall sign and deliver to the Administrative Agent
all documents, and shall do such other acts and things, as may be necessary to
reinstate and perfect the Administrative Agent’s security interest.  EACH
PLEDGOR SHALL DEFEND AND INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH OTHER
SECURED PARTY FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS, LIABILITY, COST OR
EXPENSE UNDER THIS SECTION 7.10 (INCLUDING REASONABLE ATTORNEYS’ FEES AND
EXPENSES) IN THE DEFENSE OF ANY SUCH ACTION OR SUIT INCLUDING SUCH CLAIM,
DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE ARISING AS A RESULT OF THE INDEMNIFIED
SECURED PARTY’S OWN NEGLIGENCE BUT EXCLUDING SUCH CLAIM, DAMAGE, LOSS,
LIABILITY, COST, OR EXPENSE THAT IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY
A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED SECURED
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

7.11.                        Conflicts.  In the event of any explicit or
implicit conflict between any provisions of this Pledge Agreement and any
provision of the Credit Agreement, the terms of the Credit Agreement shall be
controlling.

 

7.12.                        Additional Pledgors.  Pursuant to Section 6.15 of
the Credit Agreement, certain Subsidiaries of the Borrower that were not in
existence on the date of the Credit Agreement are required to enter into this
Pledge Agreement as Pledgors.  Upon execution and delivery after the date hereof
by the Administrative Agent and such Subsidiary of an instrument in the form of
Annex 1, such Subsidiary shall become a Pledgor hereunder with the same force
and effect as if originally named as a Pledgor herein.  The execution and
delivery of any instrument adding an additional Pledgor as a party to this
Pledge Agreement shall not require the consent of any other Pledgor hereunder. 
The rights and obligations of each Pledgor hereunder shall remain in full force
and effect notwithstanding the addition of any new Pledgor as a party to this
Pledge Agreement.

 

7.13.                        Subordination and Intercreditor Agreement. 
Reference is made to the Subordination and Intercreditor Agreement, dated as of
March 17, 2008 (as amended, restated, supplemented or otherwise modified from
time to time, the “Subordination and Intercreditor Agreement”), among Union Bank
of California, N.A., as Senior Agent, and UnionBanCal Equities, Inc., as
Subordinated Agent, and certain other persons, party or that may become party
thereto from time to time.  Notwithstanding anything herein to the contrary,
this Pledge Agreement, the Liens granted to the Administrative Agent pursuant to
this Pledge Agreement and the exercise of any right or remedy by the
Administrative Agent or any of the Lenders hereunder are subject to the
provisions of the Subordination and Intercreditor Agreement.  In the event of
any conflict between the terms of the Subordination and Intercreditor Agreement
and this Pledge Agreement, the terms of the Subordination and Intercreditor
Agreement shall govern and control.

 

7.14.                        Entire Agreement.  THIS PLEDGE AGREEMENT, THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY

 

11

--------------------------------------------------------------------------------


 

EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

[SIGNATURE PAGES FOLLOW]

 

12

--------------------------------------------------------------------------------


 

The parties hereto have caused this Pledge Agreement to be duly executed as of
the date first above written.

 

 

PLEDGORS:

 

 

 

CANO PETROLEUM, INC.

 

 

 

By:

/s/ Morris B. Smith

 

 

 

Morris B. Smith

 

 

Senior Vice President and Chief Financial
Officer

 

 

 

 

 

 

W.O. ENERGY, INC.

 

W.O. ENERGY OF NEVADA, INC.

 

 

 

 

 

Each by:

/s/ Morris B. Smith

 

 

 

Morris B. Smith

 

 

Vice President

 

 

Signature Page to Subordinated Pledge Agreement

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

UNIONBANCAL EQUITIES, INC.

 

 

 

 

 

By:

 /s/ Henry Park

 

 

 

Henry Park

 

 

Senior Vice President

 

 

 

 

 

By:

/s/ Tom Thompson

 

 

 

Tom Thompson

 

 

Senior Vice President

 

 

Signature Page to Subordinated Pledge Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.02(a)

 

PLEDGED COLLATERAL

 

Attached to and forming a part of that certain Subordinated Pledge Agreement
dated March 17, 2008 by Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., and
WO Energy, Inc., as Pledgors, to UnionBanCal Equities, Inc., as the
Administrative Agent.

 

Pledgor

 

Issuer

 

Type of Membership
Interest

 

% of Membership Interest Owned

Cano Petroleum, Inc.

 

Pantwist, LLC

 

Limited Liability

 

100%

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.02(B)

 

PLEDGED COLLATERAL

 

Attached to and forming a part of that certain Subordinated Pledge Agreement
dated March 17, 2008 by Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., and
WO Energy, Inc., as Pledgors, to UnionBanCal Equities, Inc., as the
Administrative Agent.

 

Pledgor

 

Issuer

 

Type of Partnership
Interest

 

% of Partnership Interest
Owned

W.O. Energy of Nevada, Inc.

 

W.O. Operating Company, Ltd.

 

Limited Partnership Interest

 

95% Limited Partnership Interest

W.O. Energy of Nevada, Inc.

 

W.O. Production Company, Ltd.

 

Limited Partnership Interest

 

95% Limited Partnership Interest

WO Energy, Inc.

 

W.O. Operating Company, Ltd.

 

General Partnership Interest

 

5% General Partnership Interest

WO Energy, Inc.

 

W.O. Production Company, Ltd.

 

General Partnership Interest

 

5% General Partnership Interest

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.02(C)

 

PLEDGED COLLATERAL

 

Attached to and forming a part of that certain Subordinated Pledge Agreement
dated March 17, 2008 by Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., and
WO Energy, Inc., as Pledgors, to UnionBanCal Equities, Inc., as the
Administrative Agent.

 

Pledgor

 

Issuer

 

Type of Shares

 

Number of
Shares

 

% of
Shares
Owned

 

Certificate
No.

 

Cano Petroleum, Inc.

 

Square One Energy, Inc.

 

Common Stock

 

1,500

 

100

%

4

 

Cano Petroleum, Inc.

 

Ladder Companies, Inc.

 

Common Stock

 

1,000

 

100

 

7

 

Cano Petroleum, Inc.

 

W.O. Energy of Nevada, Inc.

 

Common Stock

 

1,200

 

100

%

5

 

W.O. Energy of Nevada, Inc.

 

WO Energy, Inc.

 

Common Stock

 

1,100

 

100

%

6

 

Cano Petroleum Inc.

 

Cano Petro of New Mexico, Inc.

 

Common Stock

 

100

 

100

%

1

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

PLEDGOR INFORMATION

 

Grantor:

 

Cano Petroleum, Inc.

 

 

 

Sole Jurisdiction of Formation / Filing:

 

Delaware

 

 

 

Type of Organization:

 

Corporation

 

 

 

Address where records for Collateral are kept:

 

801 Cherry Street, Suite 3200

 

 

Fort Worth, Texas 76102

 

 

 

Organizational Number:

 

3664494

 

 

 

Federal Tax Identification Number:

 

77-0635673

 

 

 

Prior Names:

 

Huron Ventures, Inc.

 

 

 

Grantor:

 

WO Energy, Inc.

 

 

 

Sole Jurisdiction of Formation / Filing:

 

Texas

 

 

 

Type of Organization:

 

Corporation

 

 

 

Address where records for Collateral are kept:

 

801 Cherry Street, Suite 3200

 

 

Fort Worth, Texas 76102

 

 

 

Organizational Number:

 

113518200

 

 

 

Federal Tax Identification Number:

 

75-2303966

 

 

 

Prior Names:

 

None.

 

 

 

Grantor:

 

W.O. Energy of Nevada, Inc.

 

 

 

Sole Jurisdiction of Formation / Filing:

 

Nevada

 

 

 

Type of Organization:

 

Corporation

 

 

 

Address where records for Collateral are kept:

 

801 Cherry Street, Suite 3200

 

--------------------------------------------------------------------------------


 

 

 

Fort Worth, Texas 76102

 

 

 

Organizational Number:

 

C20757-1996-001

 

 

 

Federal Tax Identification Number:

 

88-0369151

 

 

 

Prior Names:

 

None.

 

--------------------------------------------------------------------------------


 

Annex 1 to the

Subordinated Pledge Agreement

 

SUPPLEMENT NO.  [            ]  dated as of [               ] (the
“Supplement”), to the Pledge Agreement dated as of March       , 2008 (as
amended, supplemented or otherwise modified from time to time, the “Pledge
Agreement”) by and among CANO PETROLEUM, INC., a Delaware corporation
(“Borrower”), each other party signatory hereto (together with the Borrower, the
“Pledgors” and individually, each a “Pledgor”) and UnionBanCal Equities, Inc. as
Administrative Agent (in such capacity, the “Administrative Agent”) under the
Credit Agreement (as hereinafter defined) for the benefit of the Lenders (as
hereinafter defined).

 

RECITALS

 

A.            Reference is made to that certain Subordinated Credit Agreement
dated as of March       , 2008 (as it may be amended, restated or otherwise
modified from time to time, the “Credit Agreement”, among the Borrower, the
lenders party thereto from time to time (the “Lenders”), and the Administrative
Agent; and

 

B.            The Pledgors have entered into the Pledge Agreement in order to
induce the Lenders to make the Advances under the Credit Agreement.  Pursuant to
Section 6.15 of the respective Credit Agreement, each Subsidiary of the Borrower
that was not in existence on the date of the respective Master Debt Agreement is
required to enter into the Pledge Agreement as a Pledgor upon becoming a
Subsidiary.  Section 7.12 of the Pledge Agreement provides that additional
Subsidiaries of the Borrower may become Pledgors under the Pledge Agreement by
execution and delivery of an instrument in the form of this Supplement.  The
undersigned Subsidiary of the Borrower (the “New Pledgor”) is executing this
Supplement in accordance with the requirements of the Senior Credit Agreement to
become a Pledgor under the Pledge Agreement.

 

C.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Pledge Agreement and the
Credit Agreement.

 

Accordingly, the Administrative Agent and the New Pledgor agree as follows:

 

SECTION 1.     In accordance with Section 7.12 of the Pledge Agreement, the New
Pledgor by its signature below becomes a Pledgor under the Pledge Agreement with
the same force and effect as if originally named therein as a Pledgor and the
New Pledgor hereby agrees (a) to all the terms and provisions of the Pledge
Agreement applicable to it as a Pledgor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct on and as of the date hereof in all material
respects.  In furtherance of the foregoing, the New Pledgor, as security for the
payment and performance in full of the Secured Obligations, does hereby create
and grant to the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, their successors and assigns, a continuing
security interest in and lien on all of the New Pledgor’s right, title and
interest in and to the Pledged Collateral of the New Pledgor.  Each reference to
a “Pledgor” in the Pledge Agreement shall be deemed to include the New Pledgor. 
The Pledge Agreement is hereby incorporated herein by reference.

 

1

--------------------------------------------------------------------------------


 

SECTION 2.     The New Pledgor represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 

SECTION 3.     This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Supplement shall become effective when the
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the New Pledgor and the
Administrative Agent.  Delivery of an executed signature page to this Supplement
by facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.

 

SECTION 4.     The New Pledgor hereby represents and warrants that (a) set forth
on Schedules 2.02(a), 2.02(b), and 2.02(c) attached hereto are true and correct
schedules of all its Membership Interests, Partnership Interests and Pledged
Shares, as each term is defined in the Pledge Agreement, and (b) set forth on
Schedule 3 attached hereto are its sole jurisdiction of formation, type of
organization, its federal tax identification number and the organizational
number, and all names used by it during the last five years prior to the date of
this Supplement.

 

SECTION 5.     Except as expressly supplemented hereby, the Pledge Agreement
shall remain in full force and effect.

 

SECTION 6.     THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT TO THE EXTENT THAT THE
VALIDITY OR PERFECTION OF THE SECURITY INTERESTS HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR PLEDGED COLLATERAL ARE GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF TEXAS.

 

SECTION 7.     In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge Agreement shall not in any way be affected or
impaired.  The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 8.     All communications and notices hereunder shall be in writing and
given as provided in the Pledge Agreement.  All communications and notices
hereunder to the New Pledgor shall be given to it at the address set forth under
its signature hereto.

 

2

--------------------------------------------------------------------------------


 

SECTION 9.     The New Pledgor agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.

 

THIS SUPPLEMENT, THE PLEDGE AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

[SIGNATURES PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Pledgor and the Administrative Agent have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.

 

 

NEW PLEDGOR:

 

 

 

[                                                                                                       ]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

UNIONBANCAL EQUITIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

Schedules

Supplement No.     

to the Pledge Agreement

 

PLEDGED COLLATERAL OF THE NEW PLEDGOR

 

SCHEDULE 2.02(A)

 

Issuer

 

Type of Membership
Interest

 

% of Membership Interest
Owned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 2.02(b)

 

Issuer

 

Type of Partnership
Interest

 

% of Partnership Interest
Owned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 2.02(c)

 

Issuer

 

Type of Shares

 

Number of
Shares

 

% of Shares
Owned

 

Certificate No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 3

 

New Pledgor:

 

 

 

Sole Jurisdiction of Formation / Filing:

 

 

 

Type of Organization:

 

 

 

Organizational Number:

 

 

 

Federal Tax Identification Number:

 

 

 

Prior Names:

 

 

5

--------------------------------------------------------------------------------